Exhibit 10.1

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
                THIS AGREEMENT was originally made as of September 1, 2008
between Mr. Kent Guichard (the “Employee”) and American Woodmark Corporation, a
Virginia corporation (the “Company”), and is hereby amended and restated by the
Employee and the Company as of May 31, 2013 (the “Amended and Restated Effective
Date”).
 
                WHEREAS, the Company and the Employee each desire to amend and
restate the Agreement to address certain matters, and have the power to do so.
 
                NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:
 
                 1.    Employment.    The Company hereby employs the Employee
and the Employee hereby accepts employment upon and agrees to the terms and
conditions set forth herein.
 
                 2.    Term.    The term of employment under this Agreement, as
amended and restated herein (the “Term”), shall commence upon the execution of
this Agreement and end on December 31, 2013; provided, however, that beginning
on January 1, 2014, and each January 1 thereafter, the Term of this Agreement
shall automatically be extended for one additional calendar year unless, on or
before November 1 of the preceding calendar year, either party gives notice that
employment under this Agreement will not be so extended; and further provided
that if a Change of Control (as defined below) occurs during the original or
extended Term of this Agreement, this Agreement shall continue in effect for a
period of 24 months beyond the month in which the Change of Control occurred.
 
                Notwithstanding the foregoing, this Agreement shall terminate
immediately upon the Employee’s death, disability, retirement or voluntary
resignation, as provided in Section 7(c).
 
               3.   Compensation.
 
                                          (a)     Salary.   During the
Employee’s employment hereunder, the Company shall pay the Employee for all
services rendered by the Employee a base salary at an annual rate of at least
$650,000, with annual adjustments as the Board of Directors of the Company (the
“Board”) or the Compensation Committee of the Board (the “Committee”) may
approve from time to time. Such salary shall be payable to the Employee in
accordance with the Company’s usual payroll practices for salaried employees.
 
                                          (b)     Annual Cash Bonus.   In
addition to base salary, the Employee shall be eligible to participate in the
Company’s annual incentive program with a bonus opportunity of between 0% and
150% of the Employee’s base salary. The actual amount of such bonus for any
fiscal year shall be related to the achievement of certain performance
objectives to be set at the beginning of each fiscal year by the Committee.
Nothing in this Agreement, however, shall be construed as a guarantee of an
annual payment of an annual cash bonus. The annual bonus, if any, shall be paid
to the Executive in a single lump sum as soon as reasonably practicable
following the end of the fiscal year to which it relates, but in no event later
than 90 days after the end of the end of such fiscal year.
 
                                          (c)     Other Executive Compensation
Benefits.   The Employee shall also be eligible for any other executive
compensation policies, benefits, plans, or programs as are afforded generally by
the Company from time to time to its senior personnel, including but not limited
to grants of stock options and other equity awards and participation in the
American Woodmark Corporation Pension Restoration Plan. Nothing in this
Agreement, however, shall be construed as a guarantee that the Board or the
Committee will approve any level of such benefits that are at the sole
discretion of the Board or the Committee.
 

 
 

--------------------------------------------------------------------------------

 

 
                                          (d)     Other Salaried Benefits.   The
Employee shall also be eligible for any employee benefit plans, policies, or
programs as are generally available from time to time to other salaried
employees of the Company.
 
                 4.    Duties.    The Employee shall in general supervise and
control all of the business and affairs of the Company and in general shall
faithfully and to the best of his ability perform all duties incident to the
offices of Chairman and Chief Executive Officer of the Company and such other
duties and responsibilities as may be reasonably assigned by the Board.
 
                 5.   Extent of Services.    During the Employee’s employment
hereunder, the Company expects and the Employee agrees that the Employee shall
devote sufficient time, attention and energy to the business of the Company so
as to adequately fulfill his assigned duties and responsibilities. Furthermore,
the Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.
 
                6.   Restrictive Covenants.
 
                                          (a)     Non-competition
Restriction.   Except with the prior written consent of the Company, the
Employee shall not, either during his employment hereunder or for the period of
time after termination of his employment hereunder during which the Employee
accepts severance payments pursuant to Section 7(b) (if applicable), directly or
indirectly manage, operate, control, be employed by, participate in, consult
with, render services to, or be connected in any manner with the management,
operation, ownership or control of any business or venture in competition in the
United States with the business of the Company. For purposes of this Section
6(a), a business or venture shall be deemed to be in competition with the
business of the Company if that business or venture or any of its affiliates
manufactures, distributes, or otherwise engages in the design, sale, or
transportation of cabinets for residential use, including but not limited to,
such cabinet products intended for primary use in the kitchen or bathroom.
Nothing in this Section 6(a), however, shall prohibit the Employee from owning
securities of the Company or from owning as an inactive investor up to 5% of the
outstanding voting securities of any issuer that is listed on the New York Stock
Exchange, American Stock Exchange or NASDAQ Stock Market or any of their
respective successors. If the Employee directly or indirectly manages, operates,
controls, is employed by, participates in, consults with, renders services to,
or is connected in any manner with the management, operation, ownership or
control of any business or venture that is in competition in the United States
with the business of the Company, the Company shall be entitled to immediately
terminate any and all severance payments being made to Employee pursuant to
Section 7(b), if any, and any other benefits to which the Employee would
otherwise be entitled under this Agreement.
 
                                          (b)     Non-solicitation
Agreement.   Except with the prior written consent of the Company, the Employee
shall not directly or indirectly seek to employ, entice away or in any other
manner persuade or attempt to persuade any person employed by the Company or any
of its subsidiaries to leave the employ of any of them. Notwithstanding the
foregoing, if any person employed by the Company or any of its subsidiaries who
is not an officer, vice president, regional sales manager or operations manager
of the Company or its subsidiaries actively seeks out the Employee and initiates
contact with the Employee for purposes of obtaining employment with the Employee
at the Employee’s then place of business, such action shall not constitute a
violation of this provision. The provisions of this Section 6(b) shall remain in
full force and effect for a period of 18 months after the end of the Term.
 
                                          (c)     Confidential
Information.   The Employee further agrees to keep confidential, and not to use
for his personal benefit or for any other person’s benefit, any and all
proprietary information received by the Employee relating to inventions,
products, production methods, financial matters, sources of supply, markets,
marketing methods and customers of the Company in existence on the date hereof
or developed by or for the Company during the Term. This Section 6(c) shall
remain in full force and effect after the Term without limit in point of time,
but shall cease to apply to information that legitimately comes into the public
domain.
 

 
 

--------------------------------------------------------------------------------

 

 
                                          (d)     Specific Enforcement.   It is
agreed and understood by the parties hereto that, in view of the nature of the
business of the Company, the restrictions in Sections 6(a), (b) and (c) above
are reasonable and necessary to protect the legitimate interests of the Company,
monetary damages alone are not an adequate remedy for any breach of such
provisions, and any violation thereof would result in irreparable injuries to
the Company. The Employee therefore acknowledges that, in the event of his
violation of any of such restrictions, the Company shall be entitled to obtain
from any court of competent jurisdiction preliminary and permanent injunctive
relief as well as damages and an equitable accounting of all earnings, profits
and other benefits arising from such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled.
 
                                          (e)     Extension.   If Employee
breaches Section 6(a) above, the duration of the period identified shall be
computed from the date he resumes compliance with the covenant or from the date
Employer is granted injunctive or other equitable relief by a court of competent
jurisdiction enforcing the covenant, whichever shall first occur, reduced by the
number of days Employee was not in breach of the covenant after termination of
employment, or any delay in filing suit, whichever is greater.
 
               7.   Termination of Employment and Severance Payments.
 
                                          (a)     Termination by the Company for
Cause.   During the Term, the Company may terminate the Employee’s employment
under this Agreement at any time for Cause (as hereinafter defined) upon written
notice specifying the Cause and the date of termination. Payments under this
Agreement shall cease as of the date of termination for Cause. For purposes of
this Agreement, “Cause” means neglect of duty which is not corrected after 90
days’ written notice thereof; misconduct, malfeasance, fraud, or dishonesty
which materially and adversely affects the Company or its reputation in the
industry; or the conviction for, or the entering of a plea of nolo contendere to
a felony or a crime involving moral turpitude.
 
                                          (b)     Termination by the Company
without Cause or Decision by the Company to not Extend the Term.   During the
Term, the Company may terminate the Employee’s employment under this Agreement
at any time for any reason other than Cause upon written notice specifying the
date of termination. If on an effective date that is during the Term, the
Company terminates the Employee’s employment for reasons other than Cause (which
includes but is not limited to termination by the Company for what the Company
believes to be Cause when it is ultimately determined that the Employee was
terminated without Cause) or the Company notifies the Employee in accordance
with Section 2 that it has decided not to extend the Term of the Agreement, then
the Company shall pay to the Employee for a period of 24 months severance
payments equal in total to 2.00 times the sum of (i) the Employee’s annual base
salary in effect on the effective date of the termination of the Employee’s
employment or, if greater, the Employee’s largest annual base salary rate in
effect during the Term of this Agreement, plus (ii) an amount equal to 90% times
the base salary as determined in Section 7(b)(i) of this Agreement. Subject to
payment timing requirements of subsection (f) below which may cause a delay in
payments for the Employee, severance payments shall be made every two weeks for
the 24 month period in accordance with the Company’s usual payroll practices for
salaried employees beginning with the payroll period immediately following the
Employee’s termination of employment. Notwithstanding the foregoing, if the
Company terminates the Employee’s employment for reasons other than for Cause,
or the Company notifies the Employee in accordance with Section 2 that it has
decided not to extend the Term of the Agreement and such termination date or
last day of the Term of the Agreement is within either (i) three months before a
Change in Control, or (ii) one year after Change in Control, then the Employee
shall receive the severance benefit under Section 7(e) rather than and in lieu
of any amounts payable under this Section 7(b). The severance benefit payable
pursuant to the preceding sentence shall be paid at the time and form set forth
in Section 7(e).
 
                                          (c)     Termination in Event of Death,
Disability, Retirement or Voluntary Resignation by the Employee.   If the
Employee dies, becomes disabled, or retires during the Term, or if the Employee
voluntarily terminates his employment during the Term under circumstances to
which Section 7(d) does not apply, his employment under this Agreement shall
terminate immediately and payment of his base salary hereunder shall cease as of
the date of termination; provided, however, that the Company shall remain liable
for payment of any compensation owing but not paid as of the date of termination
for services rendered before termination of employment. For purposes of this
Agreement, the Employee shall be deemed to be disabled if the Employee (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
                                          (d)     Termination on Change of
Control.   By delivering 15 days’ written notice to the Company, the Employee
may terminate his employment under this Agreement for any reason at any time
within two years after a Change of Control. For purposes of this Agreement,
“Change of Control” means an event described in (i), (ii), (iii), or (iv),
subject to the requirements of (v) and (vi):  
 
 
(i)     The acquisition by a Group of Beneficial Ownership of 30% or more of the
Stock or the Voting Power of the Company, but excluding for this purpose: (A)
any acquisition of Stock by the Company (or a subsidiary), or an employee
benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or (C) the ownership of Stock by a Group that owns 30%
or more of the Stock or Voting Power of the Company on the date of this
Agreement; provided, however, that the acquisition of additional Stock by any
such Group other than management employees in an amount greater than 5% of the
then outstanding Stock shall not be excluded and shall constitute a Change of
Control.

 
 
(ii)     Individuals who constitute the Board of Directors of the Company on the
date of this Agreement (the “Incumbent Board”) cease to constitute at least a
majority of the Board of Directors of the Company, provided that any individual
who becomes a director of the Company subsequent to the date of this Agreement,
whose election, or nomination for election by the Company’s shareholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall not be deemed a member of the Incumbent Board.

 
 
(iii)     Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, in which the owners of 100% of the Stock
or Voting Power of the Company do not, immediately following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of the outstanding shares of common stock or Voting
Power of the corporation or other entity resulting from such reorganization,
merger or consolidation.

 
 
(iv)     A complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.

 
 
(v)     For purposes of this Agreement, “Group” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Act; “Beneficial
Ownership” has the meaning in Rule 13d-3 promulgated under the Act; “Stock”
means the then outstanding shares of common stock of the Company; and “Voting
Power” means the combined voting power of the outstanding voting securities
entitled to vote generally in the election of directors.

 
 
(vi)     Notwithstanding anything in this paragraph (d) to the contrary, a
“Change in Control” shall not have occurred under this Agreement unless the
event also meets the requirements of a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of assets of a corporation” under Treasury Regulation 1.409A-3(i)(5).

 
                                          (e)     Severance Payments.   If the
Employee terminates his employment within two years after a Change of Control
pursuant to Section 7(d), or if the Company terminates the Employee’s employment
for any reason other than Cause (as defined in Section 7(a)) either within three
months before or within two years after a Change of Control, the Employee shall
be entitled to a severance payment under this Section 7(e) in an amount
 

 
 

--------------------------------------------------------------------------------

 

equal to 2.99 times the sum of (i) the Employee’s annual base salary in effect
at the termination of employment or, if greater, the Employee’s largest annual
base salary rate in effect during the Term of this Agreement, plus (ii) an
amount equal to 90% of the base salary determined in Section 7(e)(i) of this
Agreement. Subject to payment timing requirements of subsection (f) below which
may cause a delay in the payments to the Employee, this severance payment shall
be made to the Employee in a single lump sum within 10 business days of the date
of the Employee’s termination of employment. Notwithstanding the preceding
sentence, the Employee may elect, in the Employee’s sole discretion, to waive
the Employee’s right to receive, and release the Company from payment of, any
amounts otherwise payable to Employee hereunder, in order to avoid application
of the excise tax provisions of Code Section 4999 (as well as any successor or
similar sections thereof), if the total net after-tax amount payable to Employee
hereunder after such waiver and release would exceed the total net after-tax
amount payable to Employee after application of said excise tax.
 
                                          (f)     Payment Timing.    The parties
anticipate that the Employee will be a “specified employee” as defined in
Section 409A of the Code at a termination. The determination of whether the
Employee is a specified employee shall be determined under the policy
established by the Company. In the event that the Employee is a specified
employee at the termination and the termination is described in clause (b), (c)
or (e), any amount due or payable other than on account of death or disability
under paragraphs (b), (c) or (e) within the six months after the termination
shall be paid in a lump sum payment on the first business day that is more than
six months after the termination.
 
         (g)     Separation from Service.   Notwithstanding anything in this
Agreement to the contrary, the Employee’s employment shall be deemed to have
terminated if, and only if, such termination constitutes a “separation from
service” within the meaning of Section 409A of the Code.
 
         (h)           Treatment of Outstanding Equity Awards Upon a Change of
Control.
 
         (i)           Notwithstanding the terms of the Agreement or the terms
of any award agreement between the Employee and the Company regarding any stock
option, restricted stock unit or other type of equity- or equity-based award
that is outstanding as of the Amended and Restated Effective Date (an
“Outstanding Equity Award”) to the contrary, the vesting of any then unvested
Outstanding Equity Award shall be accelerated in connection with a Change of
Control (or other similar term, in each case as defined in the applicable award
agreement) only if both the Change of Control actually occurs and, on or at any
time following the date of the Change of Control, either (1) the Employee’s
employment with the Company or any successor of the Company or parent or other
affiliate thereof is involuntarily terminated by the Company (or any such
successor or parent or affiliate) without Cause (as defined in the applicable
award agreement, or if not defined therein, as defined in the Agreement) or (2)
the Employee voluntarily terminates his employment with the Company (or any such
successor or parent or affiliate) for Good Reason (as defined in the applicable
award agreement, or if not defined therein, as defined below); provided,
however, that if the Employee’s employment with the Company terminates prior to
the date of a Change of Control as a result of either the involuntary
termination of the Employee’s employment by the Company without Cause or the
Employee’s voluntary termination of his employment for Good Reason, and in
either case such termination of employment occurs on or after the date of
execution of a definitive agreement that, if consummated, would result in the
occurrence of a Change of Control, then the Employee shall, as of the date of
such termination of employment, conditionally vest (subject to consummation of
the Change of Control) in any Outstanding Equity Award that is then unvested and
does not otherwise vest by its terms in connection with such termination of
employment.
 
         (ii)           For purposes of Section 7(h)(i) above, the term “Good
Reason” means a change in circumstances described in (1), (2), (3), (4) or (5):
 
(1)  
The Employee’s base salary is reduced,

 
(2)  
The Employee is not in good faith considered for a bonus as described in Section
3(b) of the Agreement;

 
(3)  
The Employee is not in good faith considered for other executive compensation
benefits as described in Section 3(c) of the Agreement;

 
 
 

--------------------------------------------------------------------------------

 
(4)  
The Employee’s place of employment is relocated to a location further than 50
miles from Employee’s current place of employment, or

 
(5)  
The Employee’s working conditions or management responsibilities are
substantially diminished (other than on account of the Employee’s disability, as
defined in Section 7(c) of the Agreement);

 
provided, however, that if the Employee consents in writing to a change in
circumstance, “Good Reason” as defined above, will not include the change in
circumstance to which the Employee has consented.


                        (iii)           Employee agrees and acknowledges that
this Section 7(h) amends the terms of any agreement between the Company and the
Employee regarding any Outstanding Executive Award, to the extent inconsistent
herewith, and any such agreement shall be interpreted for all intents and
purposes so as to achieve the objective of this Section 7(h), which is to
provide for only “double trigger” vesting of outstanding equity- or equity-based
awards in connection with a Change of Control. Notwithstanding anything herein
to the contrary, this Section 7(h) shall not alter the time or form of any
payment under any Outstanding Equity Award that is subject to Section 409A of
the Internal Revenue Code of 1986, as amended.
 
                 8.   Vacation.    During the Term, the Employee shall be
entitled to a vacation in each calendar year in accordance with the Company’s
policy; during this vacation, his compensation shall be paid in full.
 
                 9.   Insurance.    In accordance with Section 3(d), while he is
employed by the Company, the Employee and his eligible dependents as insureds
shall be eligible to be covered under existing insurance policies on the same
terms and conditions as offered to all full-time salaried employees. In
accordance with Company policy, coverage under the Company’s insurance policies
terminates on the date that employment terminates. If the Company terminates the
Employee’s employment during the Term of this Agreement for any reason except
Cause, or if the Employee terminates his employment within two years following a
Change of Control as contemplated by Section 7(d), the Company shall reimburse
the Employee for the required COBRA premiums, to the extent the Company
subsidizes the group medical plan premium for active salaried employees, for a
period not to exceed 18 months so long as the Employee is not eligible for
coverage under any other group medical plan. If the Employee becomes eligible
for coverage under another group medical plan, the Company shall cease
reimbursement for COBRA premiums on the date the Employee first becomes eligible
for coverage under the other plan. The Company’s reimbursement for COBRA
premiums shall include a separate reimbursement amount for the Employee’s tax
liability on the COBRA premiums at the Employee’s incremental tax rate (the
“Gross-up Amount”). The Gross-up Amount shall be paid by the Company to the
Employee by March 15 of the calendar year following the calendar year for which
such COBRA premiums are applied. Notwithstanding the foregoing, the Gross-up
Amount due or payable within six months after termination of employment shall be
paid in a lump sum payment on the first business day that is more than six
months after the termination. Nothing in this Section 9 shall be interpreted to
prohibit the Company from changing or terminating any benefit package or program
at any time and from time to time so long as the benefits hereunder, considered
in the aggregate, are comparable at any given time to the benefits provided to
similarly situated employees of the Company at that time.
 
                  10.   Notice.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be effective upon the
mailing thereof by registered or certified mail, postage prepaid, and addressed
as set forth below:
 
 
 

--------------------------------------------------------------------------------

 
a.  
If to the Company:

 
Mr. Jonathan Wolk
Senior Vice President and Chief Financial Officer
American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601
 
b.  
If to the Employee:

 
Mr. Kent Guichard
104 Katie Lane
Winchester, VA 22601
 
Any party may change the address to which notices are to be sent by giving the
other party written notice in the manner herein set forth.
 
                 11.   Waiver of Breach.    Waiver by either party of a breach
of any provision of this Agreement by the other shall not operate as a waiver of
any subsequent breach by such other party.
 
                 12.   Entire Agreement.    This Agreement contains the entire
agreement of the parties in this matter and supersedes any other agreement, oral
or written, concerning the employment or compensation of the Employee by the
Company. It may be changed only by an agreement in writing signed by both
parties hereto.
 
                 13.   409A Compliance.   The parties intend that this Agreement
be administered in compliance with Section 409A of the Code and the regulations
thereunder.
 
                 14.   Governing Law.   This Agreement shall be governed by the
laws of the Commonwealth of Virginia, without regard to its choice of law
provisions.
 
                 15.   Benefit.   This Agreement shall inure to the benefit of,
and shall be binding upon, and shall be enforceable by and against the Company,
its successors and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.
 
                  16.   Invalid Provisions.   It is not the intention of either
party to this Agreement to violate any public policy, or any statutory or common
law. If any sentence, paragraph, clause or combination of the same in this
Agreement is in violation of the law of any State where applicable, such
sentence, paragraph, clause or combination of the same shall be void in the
jurisdictions where it is unlawful, and the remainder of the Agreement shall
remain binding on the Parties. However, the Parties agree, and it is their
desire that a court should substitute for each such illegal, invalid or
unenforceable covenant a reasonable and judicially-enforceable limitation in its
place, and that as so modified the covenant shall be as fully enforceable as if
set forth herein by the Parties themselves in the modified form.
 
 
[SIGNATURE PAGE FOLLOWS]                
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the Amended and Restated Effective Date.
 
 


 
 
AMERICAN WOODMARK CORPORATION
 
By:
/s/ Jonathan Wolk
 
Mr. Jonathan Wolk
 
Senior Vice President and Chief Financial Officer

 


 
 
EMPLOYEE:
 
By:
/s/ Kent Guichard
 
Mr. Kent Guichard
 
Chairman and Chief Executive Officer

 

 